



EXHIBIT 10.3




APPLIED INDUSTRIAL TECHNOLOGIES, INC.
2019 LONG-TERM PERFORMANCE PLAN
1. Objectives
The Applied Industrial Technologies, Inc. 2019 Long-Term Performance Plan (the
“Plan”) is designed to foster and promote the long-term growth and performance
of the Company by: (a) strengthening the Company’s ability to develop and retain
an outstanding management team, (b) motivating superior performance by means of
long-term performance-related incentives and (c) enabling key employees and
directors to participate in the continued growth and financial success of the
Company. These objectives will be promoted by awarding to such persons
performance-based stock awards, restricted stock, restricted stock units, stock
options, stock appreciation rights and/or other performance or stock-based
awards or cash.
2. Definitions
(a)    “Award” - The grant of stock or any form of stock option, stock
appreciation right, performance share, restricted stock, restricted stock units,
other stock-based award or cash whether granted singly, in combination or in
tandem, to a Plan Participant pursuant to such terms, conditions and limitations
as the Committee may establish in order to fulfill the objectives of the Plan.
(b)    “Award Agreement” - The instrument, agreement or other document given to
a Participant by the Company that, in addition to the Plan, sets forth the
terms, conditions and limitations applicable to an Award.
(c)    “Board” - The Board of Directors of the Company.
(d)    “Cause” - (i) the willful and continued failure by a Participant to
perform substantially the Participant’s duties with the Company or one of its
affiliates (other than for disability or Good Reason), after a written demand
for substantial performance is delivered to the Participant by the Board or the
Chief Executive Officer of the Company which specifically identifies the manner
in which the Board or Chief Executive Officer believes that the Participant has
not substantially performed the Participant’s duties, or (ii) the willful
engagement by the Participant in illegal conduct or gross misconduct involving
moral turpitude that is materially and demonstrably injurious to the Company;
provided, however, that no act or failure to act shall be considered “willful”
unless it is done, or omitted to be done, in bad faith or without the
Participant’s reasonable belief that such action or omission was in the best
interests of the Company. Any act, or failure to act, based upon authority given
the Participant pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Executive Officer or a senior officer of the Company
or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, in good faith and in the best
interests of the Company. Notwithstanding the foregoing, in the event that a
Participant has entered into an employment, severance, or change-in-control
agreement with the Company, the definition “Cause” as set forth in the most
recently executed agreement will apply for all purposes of this Plan for such
Participant, as opposed to the definition set forth herein.
(e)    “Code” - The Internal Revenue Code of 1986, as amended from time to time.
(f)    “Committee” - The Executive Organization and Compensation Committee of
the Company’s Board, or such other committee of the Board that is designated by
the Board, shall administer the Plan with respect to all awards to Participants
who are employees of the Company. The Corporate Governance Committee of the
Company’s Board, or such other committee of the Board designated by the Board,
shall administer the Plan with respect to all awards to Participants who are
Nonemployee Directors. The Committee shall be constituted so as to satisfy any
applicable legal requirements, including the requirements of Rule 16b-3
promulgated under the Securities Exchange Act of 1934 or any similar rule which
may subsequently be in effect (“Rule 16b-3”). The members shall be appointed by,
and serve at the pleasure of, the Board and any vacancy on the Committee shall
be filled by the Board. For purposes of the provisions of Section 13 of the
Plan, the Chief Executive Officer is hereby delegated authority to act on the
Committee’s behalf with respect to any Participant, other than the Chief
Executive Officer.





--------------------------------------------------------------------------------





(g)    “Common Shares” or “shares” - Authorized and issued or unissued shares of
common stock without par value of the Company.
(h)    “Company” - Applied Industrial Technologies, Inc., an Ohio corporation,
and its direct and indirect subsidiaries.
(i)    “Director” - Any individual who is a member of the Board.
(j)    “Fair Market Value” - The closing price of Common Shares as reported by
the New York Stock Exchange for the date in question, provided that if no sales
of Common Shares were made on said exchange on that date, the closing price of
Common Shares as reported for the preceding day on which sales of Common Shares
were made on said exchange.
(k)    “Nonemployee Director” - Any Director who is not an employee of the
Company.
(l)    “Good Reason” - (i) a material diminution in a Participant’s authority,
duties, or responsibilities, (ii) a material diminution in the authority,
duties, or responsibilities of the person to whom a Participant reports
immediately prior to a Change in Control, (iii) a material diminution by the
Company of a Participant’s annual base salary that was paid to the Participant
immediately prior to the Change in Control, (iv) a material change in the
geographic location where a Participant provides service to the Company, or (v)
any failure of any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, by agreement in form and substance satisfactory to a
Participant, to expressly assume and agree to comply with the terms of an Award
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place; provided further, that, Good
Reason shall not have occurred unless a Participant gives the Company written
notice within 90 days of the initial existence of the condition claimed by the
Participant in good faith to constitute Good Reason and the Company fails to
remedy the condition within 30 days of such notice. A Participant shall not be
deemed to have terminated the Participant’s employment with the Company for Good
Reason unless such separation from service occurs no later than two years after
the occurrence of the event constituting Good Reason.
(m)    “Participant” - Any employee of the Company, a Nonemployee Director or
any other person whose participation the Committee determines is in the best
interests of the Company and to whom an Award is made under the Plan.
(n)    “Retirement” or “Retire” - Any Separation from Service at or after
attainment of age 65, or after attainment of age 55 and the completion of at
least 10 years of employment with the Company.
(o)    “Section 409A” - Section 409A of the Code as well as regulations and
guidance issued thereunder.
(p)    “Separation from Service” - The termination of employment of an employee
with the Company; provided, however, that an approved leave of absence shall not
be considered a termination of employment if the leave does not exceed six
months or, if longer, so long as the employee’s right to reemployment is
provided by statute or by contract. Whether an employee has incurred a
Separation from Service shall be determined in accordance with Section 409A.
(q)    “Specified Employee” - A “specified employee” within the meaning of
Section 409A and any “specified employee” identification policy of the Company.
(r)    “Stock Option” - The right granted to a Participant under the Plan to
purchase Common Shares pursuant to paragraph (a) of Section 7.
3. Eligibility
Persons eligible to be selected as Participants shall include employees of the
Company, Nonemployee Directors or other persons selected by the Committee whose
participation the Committee has determined to be in the best interests of the
Company. The selection of Participants shall be within the sole discretion of
the Committee. Grants may be made to the same Participant on more than one
occasion.
4. Common Shares Available for Awards
The aggregate number of Common Shares that may be awarded under the Plan shall
be two million two hundred fifty thousand (2,250,000) Common Shares; provided,
that no more than five hundred thousand (500,000)





--------------------------------------------------------------------------------





Common Shares shall be cumulatively available for the grant of incentive stock
options under the Plan and that no more than seven hundred fifty thousand
(750,000) Common Shares will be available for the grant of stock options, stock
appreciation rights, and stock Awards to any individual Participant in any one
calendar year; provided, however, any Common Shares issued by the Company
through the assumption or substitution of outstanding grants from an acquired
corporation or entity shall not reduce the Common Shares available for grant
under the Plan. Such shares may consist, in whole or in part, of authorized and
unissued shares or treasury shares. No Common Shares that were subject to a
prior Award but that were not issued due to termination, cancellation or
forfeiture of such Award or that were not issued due to withholding relating to
such Award shall be available for future Award grants. In addition, no Common
Shares that are tendered as payment for an option exercise or repurchased by the
Company using stock option exercise proceeds shall be available for future Award
grants. The whole number of Common Shares that are the subject of a
stock-settled Awards shall be counted against the Common Shares available for
future Award grants.
From time to time, the Board and appropriate officers of the Company shall take
whatever actions are necessary to file required documents with governmental
authorities and stock exchanges to make Common Shares available for issuance. No
fractional shares shall be issued, and the Committee shall determine the manner
in which fractional share value shall be treated.
5. Administration
The Plan shall be administered by the Committee which shall have full and
exclusive power and authority to interpret the Plan, to grant waivers of Plan
restrictions and to adopt such rules, regulations and guidelines for carrying
out the Plan as it may deem necessary or proper, all of which powers shall be
executed in the best interests of the Company and in keeping with the objectives
of the Plan. In particular, the Committee shall have the authority to: (i)
select eligible Participants as recipients of Awards; (ii) determine the number
and type of Awards to be granted; (iii) determine the terms and conditions, not
inconsistent with the terms hereof, of any Award granted; (iv) adopt, alter and
repeal such administrative rules, guidelines and practices governing the Plan as
it shall, from time to time, deem advisable; (v) interpret the terms and
provisions of the Plan and any Award granted; (vi) prescribe the form of any
agreement or instrument executed in connection with any Award; and (vii)
otherwise supervise the administration of the Plan. In addition, the Committee
shall have authority, without amending the Plan, to grant Awards hereunder to
Participants who are foreign nationals or employed outside the United States or
both, on terms and conditions different from those specified herein as may, in
the sole judgment and discretion of the Committee, be necessary or desirable to
further the purpose of the Plan. All decisions made by the Committee pursuant to
the provisions hereof shall be made in the Committee’s sole discretion and shall
be final and binding on all persons, including the Company, its stockholders,
employees, Participants, and their estates and beneficiaries.
Notwithstanding the powers and authorities of the Committee set forth in this
Section 5:
(a) The Committee shall not permit the repricing of stock options by any method,
including through cancellation and reissuance; and
(b) The Committee may only accelerate the vesting or exercisability of an Award:
(i) upon termination of employment by a Participant as permitted under Section
409A, or (ii) upon death or disability of a Participant.
6. Delegation of Authority
The Committee may delegate any of its authority hereunder to such subcommittees
or persons as it deems appropriate. Any such delegation will take into
consideration the implication for complying with Rule 16b-3.
7. Awards
The Committee shall determine the type or types of Award(s) to be made to each
Participant and shall set forth in the related Award Agreement the terms,
conditions and limitations applicable to each Award. Awards may include but are
not limited to those listed in this Section. Awards may be granted singly, in
combination or in tandem or in exchange for a previously granted Award; provided
that the exercise price for any stock options shall not be less than the Fair
Market Value on the date of grant of the new Award (except to the extent the
stock options are granted as replacement stock options for stock options
acquired by the Company, in which case such replacement stock option shall
satisfy the requirements of Section 409A of the Code). Awards may also be made
in combination or in tandem with, in replacement of, or as alternatives to,
grants or rights under any other employee plan of the





--------------------------------------------------------------------------------





Company, including the plan of any acquired entity. All Awards payable in Common
Shares shall have vesting periods determined by the Committee, which in no event
shall be less than one year.
(a) Stock Option - A grant of a right to purchase a specified number of Common
Shares during a specified period and at a specified price not less than the Fair
Market Value on the date of grant, as determined by the Committee. A Stock
Option may be in the form of an incentive stock option (“ISO”) that, in addition
to being subject to applicable terms, conditions and limitations established by
the Committee, complies with Section 422 of the Code which, among other
limitations, currently provides that the aggregate Fair Market Value (determined
at the time the option is granted) of Common Shares exercisable for the first
time by a Participant during any calendar year shall not exceed $100,000 (or
such other limit as may be required by the Code); that the exercise price shall
be not less than 100% of Fair Market Value on the date of the grant; and that
such options shall be exercisable for a period of not more than ten years and
may be granted no later than ten years after the effective date of this Plan.
ISOs shall be granted only to key employees of the Company as permitted under
Section 422 and 424 of the Code.
(b) Stock Appreciation Right or SAR - A right to receive a payment, in cash
and/or Common Shares, equal to the excess of the Fair Market Value of a
specified number of Common Shares on the date the SAR is exercised over the Fair
Market Value on the date of grant of the SAR as set forth in the applicable
Award Agreement.
(c) Stock Award - An Award made in Common Shares and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, Common
Shares. All or part of any Stock Award may be subject to conditions established
by the Committee, and set forth in the Award Agreement.
(d) Restricted Stock Units - An Award providing for the deferred issuance of
Common Shares (or the cash value of a specified number of Common Shares). All or
any part of any Award of Restricted Stock Units may be subject to conditions
established by the Committee and set forth in the Award Agreement.
(e) Cash Award - An Award denominated in cash with the eventual payment amount
subject to future service and such other restrictions and conditions as may be
established by the Committee, and as set forth in the Award Agreement. The
maximum amount of any cash Award payable to any Participant in any one calendar
year shall be four million dollars ($4,000,000).
(f) Performance-Based Awards - Awards that are intended to be
“performance-based” shall vest based on the satisfaction of performance goals
established by the Committee at the time an Award is granted. Payment of any
performance-based Award shall be made only after the attainment of the
applicable performance goals has been certified in writing by the Committee
(including in duly adopted resolutions of the Committee). The Committee shall
retain the discretion to adjust performance goals relating to performance-based
Awards, either on a formula or discretionary basis or any combination, as the
Committee determines. Any performance-based Award that is covered by Section
409A must be made with respect to performance periods that are at least 12
months.
(g) Compensation of Nonemployee Directors - The total annual compensation of a
Nonemployee Director, including all Awards (whether payable in cash or shares)
granted under the Plan, shall not exceed $750,000.


8. Payment of Awards
Payment of Awards may be made, as determined by the Committee in its sole
discretion, in the form of cash, Common Shares or combinations thereof and may
include such restrictions as the Committee shall determine, including in the
case of Common Shares, restrictions on transfer and forfeiture provisions. When
transfer of shares is so restricted or subject to forfeiture provisions, such
shares are referred herein as “Restricted Stock.” Further, with Committee
approval, payments may be deferred, either in the form of installments or a
future lump sum payment. The Committee may permit selected Participants to elect
to defer payments of some or all types of Awards (except Stock Options and SARs)
in accordance with procedures established by the Committee to assure that any
such deferral complies with applicable requirements of the Code, in particular,
Section 409A, including, at the choice of Participants, the capability to make
further deferrals for payment after Retirement. Any deferred payment, whether
elected by the Participant or specified by the Award Agreement or by the
Committee, may require the payment to be forfeited in accordance with the
provisions of Section 13 of the Plan. Dividends or dividend equivalent rights
may be extended to and made part of any Award denominated in shares or units of
Common Shares, subject to such terms, conditions and restrictions as the
Committee may establish; provided that dividends or dividend equivalents shall
not be extended to or made part of Stock Options or SARs, unless the right to
such





--------------------------------------------------------------------------------





dividends or dividend equivalents is not contingent, directly or indirectly,
upon the exercise of the Stock Option or SAR. Dividends and dividend equivalent
rights on unvested Awards (or a portion of an Award) shall accrue or not accrue
in a manner determined by the Committee or in the Award Agreement, but shall not
be paid prior to vesting of all or such portion of the Award. The Committee may
also establish rules and procedures for the crediting of interest on deferred
cash payments and dividend equivalents for deferred payments denominated in
Common Shares or units of Common Shares. At the discretion of the Committee,
which shall take into consideration the requirements of Section 409A, a
Participant may be offered an election to substitute an Award for another Award
or Awards of the same or different type; provided that Awards may not be made to
substitute for previously granted Stock Options having higher exercise prices.
Notwithstanding the foregoing, (i) any Award that is not nonqualified deferred
compensation within the meaning of Section 409A shall not have any feature that
would allow for the deferral of compensation (within the meaning of Section
409A), other than the deferral of recognition of income until the exercise of
such Award and (ii) any Award that is nonqualified deferred compensation within
the meaning of Section 409A shall permit the deferral thereof only in a manner
that meets the requirements of, and complies with, Section 409A. If, at any
time, it is determined that any Award is taxable to a Participant under Section
409A, the Award, or portion thereof, which becomes so taxable shall be
distributed to such Participant.
9. Stock Option Exercise
The price at which shares may be purchased under a Stock Option shall be paid in
full at the time of the exercise (i) in cash or (ii) if permitted by the
Committee, (A) by means of tendering Common Shares, (B) by directing the Company
to retain Common Shares otherwise issuable to the Participant under the Stock
Option or (C) by any other means which the Committee determines to be consistent
with the Plan’s objectives and applicable law and regulations. The Committee
shall determine acceptable methods for tendering Common Shares and may impose
such conditions on the use of Common Shares to exercise a Stock Option as it
deems appropriate.
10. Tax Withholding
The Company shall have the authority to withhold, or to require a Participant to
remit to the Company, prior to issuance or delivery of any shares or cash
hereunder, an amount sufficient to satisfy federal, state and local tax
withholding requirements associated with any Award. In addition, the Company
may, in its sole discretion, permit a Participant to satisfy any tax withholding
requirements, in whole or in part, by (i) delivering to Common Shares held by
such Participant having a Fair Market Value equal to the amount of the tax or
(ii) directing the Company to retain Common Shares otherwise issuable to the
Participant under the Plan. If Common Shares are used to satisfy tax
withholding, such shares shall be valued based on the Fair Market Value at the
time the tax withholding is required to be made.
11. Amendment, Modification, Suspension or Discontinuance of this Plan
The Board or the Committee may amend, modify, suspend or terminate the Plan for
the purpose of meeting or addressing any changes in legal requirements or for
any other purpose permitted by law. Subject to changes in law or other legal
requirements which would permit otherwise, the Plan may not be amended without
consent of the holders of the majority of the Common Shares then outstanding, to
(i) increase the aggregate number of Common Shares that may be issued under the
Plan (except for adjustments pursuant to the Plan), (ii) materially modify the
requirements as to eligibility for participation in the Plan, or (iii) withdraw
administration of the Plan from the Committee.
The Board or the Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment shall impair the rights of
any Participant without the Participant’s consent. The Board or the Committee
may also make Awards hereunder in replacement of, or as alternatives to, Awards
previously granted to Participants, except for previously granted options having
higher exercise prices, but including without limitation grants or rights under
any other plan of the Company or of any acquired entity. Notwithstanding the
foregoing, the Board or the Committee shall consider the requirements of Section
409A in making any such amendment.
Notwithstanding the foregoing and except as provided in Section 15 of this Plan,
without shareholder approval, the terms of outstanding Awards may not be amended
to reduce the exercise price of outstanding Stock Options or SARs or cancel
outstanding Stock Options or SARs in exchange for cash, other awards or Stock
Options or SARs with an exercise price that is less than the exercise price of
the original Stock Options or SARs.





--------------------------------------------------------------------------------





12. Termination of Employment
If a Participant incurs a Separation from Service for any reason, all
unexercised, deferred and unpaid Awards shall be exercisable or paid in
accordance with the applicable Award Agreement, which may provide that the
Committee may authorize, as it deems appropriate, the continuation of all or any
part of Awards granted prior to such Separation from Service; provided that the
Committee shall consider the requirements of Section 409A when making any such
authorization.
13. Cancellation and Rescission of Awards
Unless the Award Agreement specifies otherwise, the Committee may cancel any
Awards at any time if the Participant is not in compliance with all other
applicable provisions of the Award Agreement, the Plan and with the following
conditions:
(a) If the Committee determines, in good faith, that during the Participant’s
employment with the Company or during the period ending twelve months following
the Participant’s Separation from Service, the Participant has committed an act
inimical to the Company’s interests, then the Committee may terminate or
rescind, and, if applicable, the Participant may be required immediately to
repay an Award issued, exercised or paid within the previous twelve months. Acts
inimical to the Company’s interests shall include willful inattention to duty;
willful violation of the Company’s published policies; acts of fraud or
dishonesty involving the Company’s business; solicitation of the Company’s
employees, customers or vendors to terminate or alter their relationship with
the Company to the Company’s detriment; unauthorized use or disclosure of
information regarding the Company’s business, employees, customers, or vendors;
and competition with the Company. Participant also agrees that any Award shall
be subject to repayment and/or forfeiture based upon willful behavior that
results in a material violation of any ethics or governance policy adopted by
the Board. All determinations by the Committee shall be effective as of the time
of the Participant’s act.
(b) A Participant shall not, without prior written authorization from the
Company, disclose to anyone outside the Company, or use in other than the
Company’s business, any confidential information or material relating to the
business of the Company, acquired by the Participant either during or after
employment with the Company.
(c) By exercising or accepting payment of an Award, a Participant thereby
certifies that he or she is in compliance with the terms and conditions of the
Plan. At the request of the Company, Participants shall be required to confirm
in writing such certification to the Company. Such confirmation shall be
delivered within ten days of a request by the Company. Failure to comply with
the provisions of paragraph (a), (b) or (c) of this Section 13 prior to, or
during the six months after, any exercise, payment or delivery pursuant to an
Award (except in the event of an intervening Change in Control as defined below)
shall cause such exercise, payment or delivery to be subject to rescission by
the Company. If such exercise, payment or delivery is rescinded, the Company
shall notify the Participant in writing of any such rescission within two years
after such exercise, payment or delivery. Within ten days after receiving such a
notice from the Company, the Participant shall pay to the Company the amount of
any gain realized or payment received as a result of the rescinded exercise,
payment or delivery pursuant to an Award. Such payment shall be made either in
cash or by returning to the Company the number of Common Shares that the
Participant received in connection with the rescinded exercise, payment or
delivery.
(d) By accepting or exercising any Award granted under the Plan (or any
predecessor plan), a Participant agrees to abide and be bound by any policies
adopted by the Company pursuant to Section 304 of the Sarbanes-Oxley Act of
2002, Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act, and any rules or exchange listing standards promulgated thereunder calling
for the repayment and/or forfeiture of any Award or payment resulting from an
accounting restatement. The Such repayment and/or forfeiture provisions shall
apply whether or not the Participant is presently employed by or affiliated with
the Company.
14. Nonassignability
Except as may be otherwise provided in the relevant Award Agreement, no Award or
any benefit under the Plan shall be assignable or transferable, or payable to or
exercisable by, anyone other than the Participant to whom the Award or any
benefit under the Plan was granted.







--------------------------------------------------------------------------------





15. Adjustments
In the event of any change in capitalization of the Company by reason of a stock
split, stock dividend, combination, reclassification of shares,
recapitalization, merger, consolidation, exchange of shares, spin-off, spin-out
or other distribution of assets to shareholders, or similar event, the Committee
may adjust proportionally (i) the Common Shares (1) reserved under the Plan, (2)
available for ISOs and (3) covered by outstanding Awards denominated in stock or
units of stock; (ii) the stock prices related to outstanding Awards; and (iii)
the appropriate Fair Market Value and other price determinations for such
Awards. In the event of any other change affecting the Common Shares or any
distribution (other than normal cash dividends) to holders of capital stock,
such adjustments as may be deemed equitable by the Committee, shall be made to
give proper effect to such event. In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Committee shall be authorized to issue or assume stock options,
whether or not in a transaction to which Section 424 of the Code applies, by
means of substitution of new options for previously issued options or an
assumption of previously issued options.
16. Change in Control
(a) Within the one-year period immediately following any Change in Control (as
defined below), in the event (x) an employee-Participant’s has a Separation from
Service either by the Participant for Good Reason or by the Company without
Cause or (y) a Nonemployee Director-Participant no longer serves as a member of
the Board for any reason, then, as of the date immediately preceding the date of
such Participant’s termination of employment or service on the Board, as
applicable, with respect to such Participant, (i) all Stock Options or SARs then
outstanding shall become fully exercisable, whether or not then exercisable,
(ii) all restrictions and conditions of all Stock Awards then outstanding shall
be deemed satisfied, (iii) all Cash Awards shall be deemed to have been
fully-earned at Target Levels and (iv) all Performance-Based Awards shall vest
based on the Company’s actual performance relative to the performance goals for
the individual years (partial years shall be prorated by days) in the
performance period that elapsed prior to the Separation from Service.
(b) A “Change in Control” with respect to Awards that do not constitute
nonqualified deferred compensation within the meaning of Section 409A shall have
occurred when any of the following events shall occur:
(i) The Company is merged, consolidated or reorganized into or with another
corporation or other legal person, and immediately after such merger,
consolidation or reorganization less than a majority of the combined voting
power of the then-outstanding securities of such corporation or person
immediately after such transaction are held in the aggregate by the holders of
Voting Stock (as that term is hereafter defined) of the Company immediately
prior to such transaction;
(ii) The Company sells all or substantially all of its assets to any other
corporation or other legal person, and, immediately after such sale, less than a
majority of the combined voting power of the then-outstanding securities of such
corporation or person immediately after such sale are held in the aggregate by
the holders of Voting Stock of the Company immediately prior to such sale;
(iii) There is a report filed or required to be filed on Schedule 13D or
Schedule 14D-1 (or any successor schedule, form or report), each as promulgated
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), disclosing that any person (as the term “person” is used in Section
13(d)(3) or Section 14(d)(2) of the Exchange Act) has become the beneficial
owner (as the term “beneficial owner” is defined under Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act) of securities
representing 30% or more of the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors of the
Company (“Voting Stock”);
(iv) The Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change in control of the Company has occurred or will occur in the future
pursuant to any then-existing contract or transaction; or
(v) If during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Directors of the Company cease for
any reason to constitute at least a majority thereof, provided, however, that
for purposes of this clause (v), each Director who is first elected, or first
nominated for election by the Company’s stockholders by a vote of at least
two-thirds of the Directors of the Company (or a committee thereof)





--------------------------------------------------------------------------------





then still in office who were Directors of the Company at the beginning of any
such period will be deemed to have been a Director of the Company at the
beginning of such period.
Notwithstanding the foregoing provisions of Section 16(b)(iii) or (iv) hereof,
unless otherwise determined in a specific case by majority vote of the Board, a
“Change in Control” shall not be deemed to have occurred for purposes of the
Plan solely because (i) the Company, (ii) an entity in which the Company
directly or indirectly beneficially owns 50% or more of the voting securities or
interest, or (iii) any Company-sponsored employee stock ownership plan or any
other employee benefit plan of the Company, either files or becomes obligated to
file a report or a proxy statement under or in response to Schedule 13D,
Schedule 14D-1, Form 8-K or Schedule 14A (or any successor schedule, form or
report or item therein) under the Exchange Act, disclosing beneficial ownership
by it of shares of Voting Stock, whether in excess of 30% or otherwise, or
because the Company reports that a change in control of the Company has occurred
or will occur in the future by reason of such beneficial ownership.
(c) A “Change in Control” with respect to Awards that constitute nonqualified
deferred compensation within the meaning of Section 409A shall mean a change in
the ownership or effective control of the Company or a change in the ownership
of a substantial portion of the assets of the Company that constitutes a “change
in control” under Section 409A.
17. Notice
Any written notice to the Company required by any of the provisions of the Plan
shall be addressed to the Chief Financial Officer or to the Chief Executive
Officer of the Company, and shall become effective when it is received by the
office of the Chief Financial Officer or the Chief Executive Officer.
18. Unfunded Plan
Insofar as it provides for Awards of cash and Common Shares, the Plan shall be
unfunded. Although bookkeeping accounts may be established with respect to
Participants who are entitled to cash, Common Shares or rights thereto under the
Plan, any such accounts shall be used merely as a bookkeeping convenience. The
Company shall not be required to segregate any assets that may at any time be
represented by cash, Common Shares or rights thereto, nor shall the Plan be
construed as providing for such segregation, nor shall the Company nor the Board
nor the Committee be deemed to be a trustee of any cash, Common Shares or rights
thereto to be granted under the Plan. Any liability of the Company to any
Participant with respect to a grant of cash, Common Shares or rights thereto
under the Plan shall be based solely upon any contractual obligations that may
be created by the Plan and any Award Agreement; no such obligation of the
Company shall be deemed to be secured by any pledge or other encumbrance on any
property of the Company. Neither the Company nor the Board nor the Committee
shall be required to give any security or bond for the performance of any
obligation that may be created by the Plan.
19. Governing Law
The Plan and all determinations made and actions taken pursuant hereto, to the
extent not otherwise governed by the Code or the securities laws of the United
States, shall be governed by the law of the State of Ohio and construed
accordingly.
20. Rights of Employees
Nothing in the Plan shall interfere with or limit in any way the right of the
Company or any subsidiary to terminate any Participant’s employment at any time,
nor confer upon any Participant any right to continued employment with the
Company or any subsidiary.
21. Status of Awards
Except to the extent specifically provided for in any other employee benefit
plan of the Company, Awards hereunder shall not be deemed compensation for
purposes of computing benefits under any retirement plan of the Company and
shall not affect any benefits under any other benefit plan now or hereafter in
effect under which the availability or amount of benefits is related to the
level of compensation.









--------------------------------------------------------------------------------





22. Section 409A; Tax Matters
To the extent applicable, the Company intends that the Plan comply with Section
409A and the Plan shall be construed in a manner to comply with Section 409A. In
the event that any provision of the Plan shall be found not to be in compliance
with Section 409A, the Participant shall be contractually obligated to execute
any and all amendments to Awards deemed necessary and required by legal counsel
for the Company to achieve compliance with Section 409A. By acceptance of an
Award, Participants irrevocably waive any objections they may have to the
amendments required by Section 409A. Participants also agree that in no event
shall any payment required to be made pursuant to the Plan that is considered
“nonqualified deferred compensation” within the meaning of Section 409A be
accelerated in violation of Section 409A. In the event that a Participant is a
Specified Employee, payments that are deemed to be nonqualified deferred
compensation shall not be distributed, or begin to be distributed, until the
first day of the seventh month following such Participant’s Separation from
Service. The amount of the first payment shall include the accumulated amount of
the payments, if any, that would otherwise have been made during the first six
months but for the fact that the Participant is a Specified Employee. Although
the Company shall use its best efforts to avoid the imposition of taxation,
penalties and/or interest under Section 409A, tax treatment of Awards is not
warranted or guaranteed. The Company, the Board, any affiliate or, any delegate
shall not be held liable for any taxes, penalties, interest or other monetary
amounts owed by any Participant with respect to any Award.
The Company makes no warranties or representations to any Participant with
respect to the tax consequences (including but not limited to income tax
consequences) related to any Award or the issuance, transfer or disposition of
Shares pursuant to an Award. Each Participant is advised to consult with the
Participant’s own attorney, accountant and/or tax advisor regarding the tax
consequences of any Award. Moreover, by accepting and/or exercising any Award, a
Participant irrevocably acknowledges that the Company shall have no
responsibility to take or refrain from taking any actions in order to achieve
any particular tax result for the Participant.
23. Effective and Termination Dates
The Plan shall become effective on the date it is first approved by shareholders
by a majority of the votes cast by the holders of Common Shares at a meeting
called for such purpose. The Plan shall continue in effect until (i) October 29,
2024, (ii) such earlier date established by the Board pursuant to Section 11, or
(iii) such later date as may be approved in the future by the Board and the
Company’s shareholders. Notwithstanding the foregoing, any Awards granted under
the Plan prior to its termination shall remain outstanding in accordance with
the terms of such Awards.





